DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 9/15/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8,  11-13, 16-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent 8,574,561),  Cole et al. (US 20040213754), Song et al. (US 2019/0105247),  Piterski et al. (US 2005/0143267), Hoshowski et al. (US Patent 5,137, 715), Baird “What are pearlizing agents in Shampoos” and Annamarine Skin Care “Ingredient watch List: Glycol Distearate, the .
Patel et al. (U.S. Patent 8,574,561) (hereinafter Patel et al.) disclose anti-dandruff composition that contains anti-dandruff agent from 0.2 to about 2 % by weight (abstract and claim 1). The anti-dandruff agent may be selected from salicylic acid (col. 4, lines 37-50). The anti-dandruff agent may be in an amount from about .001 to about 10 % by weight, for example from about 0.1 to about 5 % by weight, or from about 0.2  to 2 % by weight relative to the total weight of the composition (col. 4, lines 44-50). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Patel et al. disclose that excellent foaming, lathering and cleansing qualities may be achieved by compositions of the present disclosure in the presence of two surfactants chosen from amphoteric surfactants and zwitterionic surfactants without requiring the presence of sulfate-containing anionic surfactants (col. 2, lines 54-64). The absence of or presence of very little amounts of sulfate-containing anionic surfactants in cosmetic compositions have the additional advantage of reducing or minimizing irritation to the scalp or skin and the damage and/or artificial color stripping to the hair that is observed with the use of such surfactants (col. 2, lines 58-64). The presence of surfactants chosen from anionic surfactants that do not contain sulfate groups, nonionic surfactants and cationic surfactants may provide additional foaming and lathering properties and greater stability. The presence of conditioning agents, for example, cationic polymer may provide additional benefits such as greater conditioning, smoothness and excellent typically present in an amount from about 0.1 to about 45 % by weight, typically in an amount from about 5 to about 30 % by weight or typically from about 10 to 20 % by weight based on the total weight of the composition (col. 10, lines 59-67). There is suggestion for including non-ionic surfactants from 0.1 to 45 % which is a range that overlaps. Useful non-ionic surfactants disclosed include alkyl polyglucosides.  The conditioning agents may be present from 0.02 % by weight to about 3 % by weight relative to the weight of the composition. The conditioning agents include polyquaternium and behenamidopropyl PG-diammonium chloride. Patel et al. disclose shampoos (col. 12 lines, 56-60). Regarding the conditioning agent, Patel et al. disclose conditioning agents (abstract) and these include cationic polymers which provide addition benefits such as greater conditioning, smoothness and excellent feel to hair (col. 3, lines 1-3). The conditioning agents include the polyquaternium polymers which are cationic and are present in the compositions from about 0.025-3 % (see Col. 8, lines 22-67). The conditioning agents are taught to be stearalkonium chloride and cetrimonium chloride (col. 8, lines 23-32). 
Example 1, formulation a disclose cocobetaine at 1.740 % by weight (amphoteric surfactant), cocoamidopropyl betaine (surfactant) at 3.8 wt % decyl glucoside at 1.590 wt % (non-ionic surfactant), PPG-5 ceteth-20 at 0.5 wt % (non-ionic surfactant/thickener), PEG-55 propylene glycol oleate at 0.280 wt % (non-ionic greater stability and clearly discloses advantages of sulfate-free. Example 1 disclose no esters of stearic acid. The esters of fatty acids can optionally be esters of stearic acid but are not required as the nonionic surfactant. Patel et al. disclose amphoteric  and zwitterionic surfactants which are present from .1 to about 30 % by weight and that additional surfactants include at least one surfactant selected from nonionic, anionic, amphoteric and zwitterionic different from the amphoteric and zwitterionic which are present in the disclosure and mixtures thereof. Patel disclose that at least one surfactant are chosen from nonionic, zwitterionic, anionic, amphoteric a which are different from the zwitterionic and amphoteric surfactants present in the compositions and are typically present in amounts from .1 to 40 % by weight. Thus, there is an overlapping “surfactant system” weight percent disclosed.  In the case where the claimed ranges "overlap or lie  
Patel et al. disclose conditioning agents can include fatty esters and mixtures (para and as evidenced by the combination of Baird “What are pearlizing agents in Shampoos” and Annamarine Skin Care “Ingredient watch List: Glycol Distearate, the Fake Pearlescent Thickener” disclose glycol distearate is an emollient and is a close relative to glycol stearate and glycol stearate is used for skin conditioner/emollient. Patel et al. disclose that at least one conditioning agent is a fatty ester or mixture and the prior art recognizes glycol distearate as a conditioning agent (emulsifier) and Patel et al. does not require the ingredient. The Example contained it as a “conditioning agent” however, alternative conditioning agents are disclosed such as fatty esters and mixtures. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Patel does not specifically teach plurality of non-ionic surfactants comprising at least 10 wt %  by weight based on the total weight of the composition of an alkyl polyglucoside and one or more fatty acid alkanolamides wherein at least one of the one or more fatty acid alkanolamides is a glucamide having carbon chain length of 8 to 20.
Cole et al. (US 20040213754) (hereinafter Cole et al.) disclose alkonalamine compositions for cleansing sensitive skin (title) and that the compositions are effective in reducing the skin irritation caused by application of an irritating active ingredient which includes salicylic acid (para 0048).  Water soluble solvents such as glycerin at 6.60 wt % are disclosed (table 1). Cocamide MEA is disclosed (fatty acid alkanolamide). The Suitable foaming surfactants include lauryl glucoside and decyl glucoside which are present in an amount to provide effective cleansing properties. For purposes of economy and for low intensity of action to reduce drying and irritancy for facial use, in one embodiment, the foaming surfactant is present at from about 5 to about 20% by weight of the cleansing composition (para 0034). Table 1 is a composition that comprises decyl glucoside in combination with lauryl glucoside as well as cocamide DEA in amounts that are greater than 10 % (nonionic surfactant system containing polyglucoside and at least one amine) based on the total weight of the composition. The claims require the non-ionic system be greater than the anionic system which is disclosed in Table 1. It is noted that Table 1 recites ammonium laureth sulfate however, this is recognized as a foaming surfactant as well as cocoyl sarcosinate, decyl glucoside, lauryl glucoside, cocoamidopropyl betaine, lauryl betaine and  sodium cocoamphoacetate (para 0034) and thus it would be reasonable that exclusion of the ingredient such as sulfate free of Patel, would still lend to suitable foaming properties. Generally, the foaming surfactant should be present in an amount to provide effective cleansing properties. In one embodiment, the foaming surfactant is present in an amount ranging from about 10 to about 40% by weight of the cleansing composition. For purposes of economy and for low intensity of action to reduce drying and irritancy for facial use, in one embodiment, the foaming surfactant is present at from about 5 to about 20% by weight of the cleansing composition (para 0034). Thus, the inclusion of decyl glucoside, cocamide DEA and lauryl glucoside in amounts such that the foaming surfactants are included from 10 to 40 % would have 
While Table 1 does include glycol stearate, the purpose is used as an emollient and Cole et al. recognizes that emollients include fatty esters (para 0029) and in view of the reference Bird  “What are Pearlizing agents in Shampoos”, (hereinafter Bird), this reference discloses the glycol stearate has many functions which include being used as an emollient (see properties of glycol stearate). Cole does not require glycol stearate but discloses emollients are include and glycol stearate is merely one exemplified emollient when any fatty ester can be substituted for use (para 0029). 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). Decyl glucoside is disclosed at 7.7 and lauryl glucoside is disclosed as 9.4 wt. % (table 1). This meets the limitation of one or more alkyl polyglucoside present in amounts of 3-10 wt % which is overlapping.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, these are recognized as foaming agents thus are optimizable based on the desired foam. 
Cole et al. disclose cocamide DEA at 1.88 wt % and is not at 3-12 wt % however, Hoshowski et al. (US Patent 5,137, 715) (hereinafter Hoshowski et al.) disclose that nonionic alkanolamide can be included in the shampoo compositions to provide thickening and foam stability and that alkanolamides act to boost and stabilize foam levels and can be included from 0-5 % by weight and that suitable ones include 
Cole discloses alkyl polyglucosides in combination with cocamide DEA but does not explicitly disclose glucamides such as lauryl methyl glucamide, myrostoyl methyl glucamide, capryloyl methyl glucamide, carpyl methyl glucamide, and cocyl methyl glucamide.
Song et al. (US 2019/0105247) (hereinafter Song et al.) disclose personal care compositions comprising 3-35 wt % of an anionic surfactant, 3-15 % of amphoteric surfactant and inclusion of nonionic surfactants (para 0004). The cleansing composition can comprise one or more surfactants.  The cleansing compositions described herein can include one or more surfactants in the surfactant system. The one or more surfactants can be substantially free of sulfate-based surfactants. As can be appreciated, surfactants provide a cleaning benefit to soiled articles such as hair, skin, and hair follicles by facilitating the removal of oil and other soils. Surfactants generally facilitate such cleaning due to their amphiphilic nature which allows for the surfactants to break up, and form micelles around, oil and other soils which can then be rinsed out, thereby removing them from the soiled article. Suitable surfactants for a cleansing composition can include anionic moieties to allow for the formation of a coacervate with a cationic polymer. The surfactant can be selected from anionic surfactants, amphoteric surfactants, zwitterionic surfactants, non-ionic surfactants, and combinations thereof 
Having part (b)(iii) (i.e., nonionic surfactants) have a total combined amount of the recited nonionic surfactants that are greater than all other amphoteric surfactants and all anionic surfactants is not explicitly recognized however, Piterski et al. (US 2005/0143267) (hereinafter Piterski et al.) disclose mild foaming cleaner compositions which include surfactant systems where the nonionic surfactant has the highest total percentage of activity of the surfactant system, based on the total amount of surfactants (abstract, para 0034 and 0037). Preferably, the nonionic surfactant is several times more active than any other surfactant in the surfactant system (para 0037). The mild surfactant system preferably includes nonionic, anionic and amphoteric surfactants, in which the nonionic surfactants has the highest percentage activity in the surfactant system (para 0034). The nonionic surfactants may be polyglucosides/polyglycosides (para 0036). The cleanser formulations can be used for the body/hair and is a mild 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the nonionic surfactant system that includes one or more polyglucosides and one or more amide surfactants and arrive at least 10% nonionic surfactant system with about 3 to 10 wt % of one or more alkyl polyglucosides and about 3 to 12 wt % one or more fatty acid alkanolamides surfactants such that the one or more alkyl glucosides, one or more acyl glucamides, and one or more fatty acid alkanolamides are present at a combined total that is greater than all anionic surfactants and all amphoteric surfactants. One would have been motivated to include one or more alkyl  polyglucosides in combination with one or more amide surfactants for the stated benefits of reducing the irritating effects of salicylic acid and providing suitable foaming properties to the composition as well as providing for mild formulations. One would have had a reasonable expectation of success because 
While Piterski et al. ideally uses a pearlescent agent that is now recited as excluded by the claims (e.g., glycol distearate), Piterski  requires a pearlescent  (opacifying) agent and Maubru (US 2003/0103927) disclose that opacifying agents include esters of polyols comprising at least two carbon atoms of C10-C30 long chain fatty acids (claim 54) which includes stearate (C18) or palmitate (C16). Hokins et al. (US patent 6, 333, 027) (hereinafter Hopkins et al.) disclose pearlescent or opacifying agents include but are not limited to mono or diesters of fatty acids having from about 16 to about 22 carbon atoms (e.g., stearate or palmitate). Therefore, substitution of one known opacifying agent for another would have been within the purview of one of ordinary skill in the art. While Piterski et al. prefers and exemplifies esters of steric acid, the reference requires a pearlizing (opacifying) agent and claim 1 of the reference is not limited to only esters of stearic acid. One of ordinary skill in the art would glean that a pearlizing agent is required and as disclosed by the teachings of Maubru and Hokins, opacifying agents include esters of fatty acids having C16-C22 (in other worlds alternatives  to stearic acid). 

5. 	Claims  1, 14-15, 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent 8,574,561),  Cole et al. (US 20040213754), Song et al. (US 2019/0105247),  Piterski et al. (US 2005/0143267), Hoshowski et al. (US Patent 5,137, 715), Baird “What are pearlizing agents in Shampoos” and .
 as applied to claims 1, 4-8,  11-13, 16-18 and 24-25  above, and further in view of Rizk et al. (US 2013/0284198), CURLYNIKKI “Ingredients 101-Cationinc Surfactants”, and Schefer “Conditioning Agents for Hair Formulations”.
The modified Patel has been discussed supra and discloses cationic conditioning agents and discloses polyqaternium polymers and stearlalkonium chloride but does not disclose brassicamidopropyl dimethylamine (alkylamine) conditioning agent.
Rizk et al. (US 2013/0284198) (hereinafter Rizk et al.) disclose cationic conditioning agents include steartrimonium chloride, polyquaternium-4, 6, 11, 44, or 67 and brassicamidopropyl dimethylamine as cationic conditioning agents for use in hair cleansing ((abstract and para 0062). CURLYNIKKI “Ingredients 101-Cationinc Surfactants” (hereinafter CURYLNIKKI) disclose alkyl amine salts, such as stearamidopropyl dimethylamine actually adsorb onto the surface of the hair to a lesser extent than the quaternary compounds. They are also more easily rinsed and removed, and thus have less incidence of undesired accumulation. 
Schefer “Conditioning Agents for Hair Formulations” disclose“ Brassica-midopropyl dimethyl-amine yields improved dry compatibility without build-up. It provides the benefits of traditional amidoamines, along with behenyl conditioning and enhanced viscometrics and is minimally irritating and recommended for hair conditioners. It is cationic (when neutralized) with properties that are said to surpass cetrimonium chloride, behentrimonium chloride and stearamidopropyl dimethylamine. It is said to provide hair lubricity.
 surpass the benefits of cetrimonium chloride, behentrimonium chloride and stearamidopropyl dimethyl amine.

RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been considered and are not persuasive for the reasons below. 
	Applicants summarize the invention and state the data in the specification illustrates the improved stability which will be discussed further below. 
	Applicants maintain the position of hindsight and that the art is modified in many different ways. Applicants state the invention is modified in 9 different ways (pages 2-3). 
Regarding impermissible hindsight, the Examiner maintains the position that Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). One of ordinary skill in the art would be motivated to substitute one known surfactant (nonionic) for another with reasonable expectation of success and the ranges are disclosed in overlapping amounts in the prior art. The amended alkyl polyglucosides and fatty acid alkanolamides are well known non-ionic surfactants and foaming agents which are recognized in the art. 
Regarding point 1 and salicylic acid, Applicants argue that the exemplified compositions do not include about 1 to about 5 % salicylic acid. 
	The Examiner maintains the previous position that Patel et al. discloses anti-dandruff agents which include salicylic acid and that they may be present in amounts ranging from .001-10 % by weight relative to the total weight of the composition (col. 4, lines 37-39). These are amounts that overlap with the claimed ranges. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F. 2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue that the exemplified compositions of Patel do not include about 20 to about 40 % of a surfactant system however, the Examiner disagrees and maintains the previous position because Patel et al. disclose amphoteric and zwitterionic surfactants which are present from .1 to about 30 % by weight and that additional surfactants include at least one surfactant selected from nonionic, anionic, amphoteric and zwitterionic different from the amphoteric and zwitterionic which are present in the disclosure and mixtures thereof. Patel et al. disclose that at least one surfactant are chosen from nonionic, zwitterionic, anionic, amphoteric  which are 
Applicants argue that the exemplified compositions of Patel do not include an acyl isethionate. In response, the Examiner respectfully submits that Patel disclose examples of anionic surfactants include isethionates (col. 10, line 41). It is obvious to substitute one known anionic surfactant for another with predictable results. It appears that Applicant is focusing on the Example however, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue that the exemplified compositions of Patel  not include an alkyl polyglucoside. In response, the Examiner disagrees as Patel et al. disclose non-ionic surfactants include alkyl glycosides (col. 9, lines 56-67). Preferred examples of these non-ionic surfactants are alkyl polyglucosides (col. 10, line 1).
Applicants argue that the exemplified compositions of Patel does not include a fatty acid alkanolamide, at least 10 % of an alkyl polyglucoside and fatty acid alkanolamides in the claimed amounts, do not include a glucamide, do not teach a total amount of b(iii) being greater than the combined total of all nonionic surfactants and all amphoteric surfactants and do not teach free of ester of stearic acid as Patel discloses glycol distearate which is an ester of steric acid. 
In response, the Examiner respectfully submits that Applicants are arguing the references individually. One cannot show nonobviousness by attacking references In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Patel et al. disclose conditioning agents can include fatty esters and mixtures and as evidenced by the combination of Baird “What are pearlizing agents in Shampoos” and Annamarine Skin Care “Ingredient watch List: Glycol Distearate, the Fake Pearlescent Thickener” disclose glycol distearate is an emollient and is a close relative to glycol stearate and glycol stearate is used for skin conditioner/emollient. Patel et al. disclose that at least one conditioning agent is a fatty ester or mixture and the prior art recognizes glycol distearate as a conditioning agent (emulsifier) and Patel et al. does not require the ingredient. The Example contained it as a “conditioning agent” however, alternative conditioning agents are disclosed such as fatty esters and mixtures. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue that exemplified compositions of Cole et al.do not include salicylic acid and that Cole does not mention acyl  isethionate surfactants. 
In response, the Examiner respectfully submits that Salicylic acid and isethionate as a surfactant was met by the primary reference Patel. Cole et al. concerns itself with reducing skin irrational caused by application of an irritating active ingredient and that the irritating ingredient is taught to be salicylic acid among others. (see para 0048 Cole).  Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

In response, the Examiner respectfully submits the combination of the combined prior art with Song addresses inclusion of acyl glucamide which is an art recognized nonionic surfactant. Song discloses nonionic surfactant systems my comprise alkyl polyglucoside, alkyl glycoside, acyl glucamide and mixtures thereof (para 0046). The 3-12 % fatty acid has been addressed supra, the total amount of bii to bii has also been addressed supra and repeated below for convenience. Having part (b)(iii) (i.e., nonionic surfactants) have a total combined amount of the recited nonionic surfactants that are greater than all other amphoteric surfactants and all anionic surfactants is not explicitly recognized however, Piterski et al. disclose mild foaming cleaner compositions which include surfactant systems where the nonionic surfactant has the highest total percentage of activity of the surfactant system, based on the total amount of surfactants (abstract, para 0034 and 0037). Preferably, the nonionic surfactant is several times more active than any other surfactant in the surfactant system (para 0037). The mild surfactant system preferably includes nonionic, anionic and amphoteric surfactants, in which the nonionic surfactants has the highest percentage activity in the surfactant system (para 0034). The nonionic surfactants may be polyglucosides/polyglycosides (para 0036). The cleanser formulations can be used for the body/hair and is a mild cleanser composition in that it is gentle, provides tear-free cleanser of skin and hair 10-C30 long chain fatty acids (claim 54) which includes stearate (C18) or palmitate (C16). Hokins et al. (US patent 6, 333, 027) (hereinafter Hopkins et al.) disclose pearlescent or opacifying agents include but are not limited to mono or diesters of fatty acids having from about 16 to about 22 carbon atoms (e.g, stearate or palmitate). Therefore, substitution of one known opacifying agent for another would have been within the purview of one of ordinary skill in the art. While Piterski et al. prefers and exemplifies esters of steric acid, the reference requires a pearlizing (opacifying) agent and claim 1 of the reference is not limited to only esters of stearic acid. One of ordinary skill in the art would glean that a pearlizing agent is required and 16-C22 (in other worlds alternatives  to stearic acid). 
Applicants argue the court in In re McLaughlin makes clear that the test for oviousness is what the combination of disclsoures taken as awhole would suggest to one of ordinary skill in the art. In response, the Examiner does not disagree that the test for obviousness is what the combination taken as a whole would suggest to one of ordinary skill in the art and that Applicants are relying on “exemplified” compositions when pointing to the deficiencies such as “exemplified composition of Patel” however, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants again note Ex parte DeGeorge where the Examiner was revered for hindsight. This is not found persuasive because each case is evaluated on its own merits and the facts of this case are not applicable to the instant case as recited in the board decision pages 6-7 that the Examiner did not identify which “optional additional compounds” would not adversely affect the “advantageous poetries intrinsically associated” with the cited Legrands composition where the Examiner relied on known uses and functions of Legrands optional additional compounds. In other words the board was saying rejections cannot be sustained with mere conclusory statements which is not the case of the instant application. 
	

In response, the Examiner maintains the position that the use is to stabilize a pearlescent agent. While Piterski et al. ideally uses a pearlescent agent that is now recited as excluded by the claims (e.g., glycol distearate), Piterski  requires a pearlescent  (opacifying) agent and Maubru (US 2003/0103927) disclose that opacifying agents include esters of polyols comprising at least two carbon atoms of C10-C30 long chain fatty acids (claim 54) which includes stearate (C18) or palmitate (C16). Hokins et al. (US patent 6, 333, 027) (hereinafter Hopkins et al.) disclose pearlescent or opacifying agents include but are not limited to mono or diesters of fatty acids having from about 16 to about 22 carbon atoms (e.g., stearate or palmitate). Therefore, substitution of one known opacifying agent for another would have been within the purview of one of ordinary skill in the art. While Piterski et al. prefers and exemplifies esters of steric acid, the reference requires a pearlizing (opacifying) agent and claim 1 of the reference is not limited to only esters of stearic acid. One of ordinary skill in the art would glean that a pearlizing agent is required and as disclosed by the teachings of Maubru and Hokins, opacifying agents include esters of fatty acids having C16-C22 (in other worlds alternatives  to stearic acid). 
Applicants’ state that reliance on the theory of optimization is improper because a result effective variable is not recognized however, the Examiner points out that the components were disclosed as non-ionic surfactants and foaming surfactants. The MPEP states that in  the case where the claimed ranges "overlap or lie inside ranges In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicants again state Patel, Cole and Song suggest opposite what is claimed as evidenced by the Examples of Patel, Cole and Song. The Examiner maintains the position that Applicants are relying on exemplified embodiments and the examples and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The Examiner disagrees with the assertion that multiple modifications are required in Patel because Applicants are comparting to an Example and a reference is good for all that it suggests and disclosed embodiments and preferred Examples are not a teaching away. 
Applicants argue that the instant rejection does not account for the claimed stability. The Examiner disagrees with this as the goal of Patel is to achieve stable compositions containing anti-dandruff agents which are noted to be stable 4°C test at 8 weeks (col. 3 lines 6-15 and col. 16, lines 10-20).  
Regarding the evidence of criticality and unexpected results. Applicants argue that evidence of unexpected results is not necessary for patentability when a prima case 
Applicants state that inventive compositions A-H included a total amount of (b)(iii) that was greater than the combined total of all nonionic surfactants and amphoteric surfactants and were stable. Comparative compositions J,L and M did not include the total amount of (b)(iii) that was greater than the combined total of all anionic surfactants and all amphoteric surfactants. 
Applicants argue that the unexpected results not being commensurate in scope is a merely conclusion of the Examiner however the Examiner disagrees. The Examiner maintains the evidence of criticality and unexpected results are not commensurate in scope with the claims. 
Example 1 requires sodium isethionate and disodium cocoyl isethionate in specific amounts, 0.2 and 4.4 respectively without any indication of variance and claim 1 merely recites 1 to 15 % of one or more acyl isethionates without any indication of the upper and lower range of 1 and 15 %.  The claim recites any amphoteric surfactant from 1 -15% when the example disclose cocobetaine and/or cocamidopropyl betaine with a showing of 7., 7.2, 3.6. Claim 1 recites any amphoteric surfactant and applicants have not provided any evidence beyond the exemplified one amphoteric surfactant. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F .2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Take for Example inventive composition B, showed 3 % weight salicylic acid, the claims recite 1-5 % salicylic acid. Table 1, A-H shows 3 % and one showing 2.9% with zero showing to varying these amounts such as using 1 % of the lower salicylic acid. Second the nonionic surfactant composition is lauryl and or decyl glucoside and lauryol/yristoyl methyl glucamide and MIPA at 1.1 %, 7.8 % and 2 %. lauryol/myristoyl methyl glucamide which is not required by the claims. Table 1 A-H shows this at only 7.6 or 7.8 % or 3.9 %. 
The limitations of claim 1 include in part:
1-5 % salicylic acid, about 20-50 % surfactant system comprising 1-15 % one or more acyl isethionates, 1-15 % amphoteric surfactants, at least 10 % one or more polyglucosides and one or more fatty acid alkanolamides where at least one fatty acid alkanolamide is a glucamide having a carbon chain length of 8-20, one or more alkyl reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029. 
CORRESPONDENCE
7.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615